DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-21 are pending. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species. Applicant should elect one Species from each of the Species Groups. 
Species Group I. 
	Species A: [0053] – externally located recharge coil, e.g., a coil located outside the hermetically sealed housing of the IMD. 
	Species B: [0052] – internally located recharge coil within IMD housing. 
Species Group II. 
	Species X: Figs. 52, 53 and 54, para. [0240], [0241] – wire of coil is vertically and horizontally stacked on the left side (e.g., the side of the tapered coil with reduced height) and vertically stacked on the right side (e.g., the side of the tapered coil with greatest height). 
	Species Y: Figs. 55 and 56, para. [0242], [0243] – coil is not wound in a tapered fashion but instead is wound in a substantially continuous or substantially uniform configuration. Coil exhibits a substantially constant or uniform height around the circumference of the coil. 
	Species Group III. 
		Species L: Figs. 5, 8, 9, 13, 14, 15, and 16; Figs. 10-12, 17, and 18
		Species M: Figs. 19-22; Figs. 23-24
		Species N: Figs. 25-29; Figs. 30-32
		Species O: Figs. 33-36; Figs. 37-39

		Species Q: Figs. 44-46 
The species are independent or distinct because they require mutually exclusive and patentably distinct structures in terms of location of the recharge coil, structural configuration of coil winding, and structural configuration and connection of channels with respect to the IMD housing. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different keyword searches and search strategies would be required. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.D
A telephone call was made to Attorney Jeffrey Wilford on March 17, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, March 20, 2021Examiner, Art Unit 3792    

                                                                                                                                                                                                    /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792